Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-14,21-26 pertains to group I for continuing prosecution  without traverse in the communication with the Office on 05/09/2022 is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-9, 11-13, 21,24-26  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kim et  al. (US 2018/0182808) thereafter Kim 808 (of record document #1 in the US Patent Publication section in Applicant IDS Submitted on 01/20/2022.
	With regard to claim 1, Kim 808  discloses ( the abstract, Fig 1- through Fig 11D) 
A semiconductor structure comprising a sensor chip (Fig 1 sensor 10, para [0024])
Comprising: 
a pixel array region, (Fig 4 pixel array region DR , para [0034]),
 a bonding pad region, (Fig 2, bonding pad region VR , para [0034])and 
a periphery region surrounding the pixel array region;(periphery region RSL Fig 2, Fig 4, para [0029]) and 
a stress-releasing trench, (Fig 4 stress release trench 430 , para [0048.].[0049]) wherein the stress-releasing trench is in the periphery region, ( shown in Fig 4) and the stress-releasing trench fully surrounds a perimeter of the pixel array region and the bonding pad region.(shown in Fig 4).
With regard to claim 8,  Kim 808  discloses ( the abstract, Fig 1 through 11D) 
A semiconductor structure comprising: a sensor chip comprising (Fig 1, sensor 10, para [0024}
a pixel array region, (Fig 4 pixel array region DR , para [0034]),
a bonding pad region, (Fig 2, bonding pad region VR , para [0034]) and
a periphery region surrounding the pixel array region; (periphery region RSL Fig 2, Fig 4, para [0029]) and
a plurality of stress-releasing trenches, wherein each of the plurality of stress- releasing trenches is in the periphery region and surrounds a perimeter of the pixel array region and the bonding pad region.(shown in Fig 4)
With regard to claim 2,3,4, 5,  Kim 808  discloses ( the abstract, Fig 1 through 11D)  The semiconductor structure, further comprising a second stress- releasing trench surrounding the
stress-releasing trench.(Shown in Fig 4)
Or, wherein the stress-releasing trench is a continuous trench.(Shown in Fig 11A)
Or, wherein the stress-releasing trench is discontinuous.(shown in Fig 11D)
Or, wherein the bonding pad region is between the stress-releasing trench and a first side of the pixel array region. (Shown in Fig 2)
With regard to claim 6, 7, Kim 808  discloses ( the abstract, Fig 1- through Fig 11D) 
A semiconductor structure wherein  a space between a second side of the pixel array region and the stress-releasing trench is free of the bond pad region.(Shown in Fig 2)
Or, further comprising a plurality of bonding pads in the bonding pad region.( Shown in Fig 2)
With regard to claim 9,  Kim 808  discloses ( the abstract, Fig 1- through Fig 11D) a semiconductor structure wherein each of the plurality of stress-releasing trenches is discontinuous.(Shown in Fig 11D)
With regard to claims 11,12, 13,  Kim 808  discloses ( the abstract, Fig 1- through Fig 11D) a semiconductor structure wherein the plurality of stress- releasing trenches comprises a first stress-releasing trench and a second stress-releasing trench, wherein segments of the first stress-releasing trench overlap with segments of the second stress- releasing trench in a direction parallel to a top surface of the sensor chip. .(Shown in Fig 11A through 11D)
Or, wherein the plurality of stress- releasing trenches comprises a first stress-releasing trench and a second stress-releasing trench, wherein gaps between segments of the first stress-releasing trench are offset with respect to gaps between segments of the second stress-releasing trench in a direction parallel to a top surface of the sensor chip. .(Shown in  Fig 4,  Fig 11A through 11D)
Or, wherein at least one of the plurality of stress-releasing trenches has tapered sidewalls.
(Shown in Fig 4)
With regard to claim 21, Kim 808 ( the abstract, Fig 1- through Fig 11D) discloses  semiconductor structure comprising: a sensor wafer (Fi1 , Fig 2, Fig 3) comprising 
a first semiconductor substrate; (Fig 2, Fig 4, first substrate 110,130 , para [0024][0026}[0037])
a plurality of photosensitive elements in a pixel array region of the first semiconductor substrate;(Fig 3, Fig 4, pixel array region DR, para [0034])
a first interconnect structure on the front side of the first semiconductor substrate;( Shown in Fig 3, Fig 4)  and
a stress-releasing trench structure in the first semiconductor substrate surrounding the pixel array region, wherein the stress-releasing trench structure is within a trench that extends through the first semiconductor substrate.(Shown in Fig 3, Fig 4, stress releasing  trench 430
, para [0049])
With regard to claim 24, 25, 26,  Kim 808  discloses ( the abstract, Fig 1- through Fig 11D) a semiconductor structure, wherein the plurality of photosensitive elements is in a front side of the semiconductor substrate, and the stress-releasing trench structure extends from a back side of the first semiconductor substrate, and the back side of the first semiconductor substrate is opposite the front side of the first semiconductor substrate.( Fig 4 , photosensitive element 112, para [0042], stress-releasing trench 430, para [0048][0049])
Or, wherein the sensor wafer further comprises a bonding pad region spaced from the plurality of photosensitive elements.( fig 4, sensor wafer 110, 130 bonding pad element 132, para [0025][0026][0037[0038][0041]) 
Or, wherein the stress-releasing trench surrounds the bonding pad region.( shown in  Fig 4, stress-releasing trench 430, bonding pad 132,  bonding pad region DR , para [0034] [0041][0049])

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5. 	 Claims 10,14, 22-23  are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et  al. (US 2018/0182808) thereafter Kim 808.
	With regard to claim 10, claim 10 is obvious over Kim 808 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
	With regard to claim 14, Claim 14 is obvious over Kim 808 because the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) .
	With regard to claim 22, Kim  808 discloses a semiconductor structure further comprising a device wafer bonded to the sensor wafer, wherein the device wafer comprises an active device.
( Kim 808, Fig 4, second wafer 230,210, para [0037],[0038], that obviously can be an active device wafer as it is known in the art  see US Patent US 2012/0062777)
With regard to claim 23, Kim  808 discloses a semiconductor structure wherein the sensor wafer further includes an interconnect structure, and the interconnect structure is between the stress-releasing trench and the device wafer. ( Kim 808, Fig 4, sensor wafer 110,130  para [0037],[0038], interconnect structure 134,132 , para [0041][0042} and obviously the interconnect structure can be  between the stress releasing trench and the device wafer because  
	Note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist 
the examiner to locate the appropriate paragraphs.
7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION
8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                              /THINH T NGUYEN/                                                              Primary Examiner, Art Unit 2897